Exhibit 10.1

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (this “Agreement”) is made as of
                             ,              (the “Date of Grant”), between Nine
Energy Service, Inc., a Delaware corporation (the “Company”), and
____________________ (the “Employee”).

1.Award.  Pursuant to the Amended and Restated Nine Energy Service, Inc.
2011 Stock Incentive Plan (the “Plan”), effective as of the Date of Grant,
____________ shares (the “Restricted Shares”) of Common Stock shall be issued as
hereinafter provided in the Employee’s name subject to certain restrictions
thereon and the terms and conditions set forth herein and in the Plan.  The
Employee acknowledges receipt of a copy of the Plan, and agrees that this award
of the Restricted Shares shall be subject to all of the terms and provisions of
the Plan, including future amendments thereto, if any, pursuant to the terms
thereof.  In the event of any conflict between the terms of this Agreement and
the Plan, this Agreement shall control.

2.Definitions.  Capitalized terms used in this Agreement that are not defined
below or in the body of this Agreement shall have the meanings assigned to such
terms in the Plan.  In addition to the terms defined in the body of this
Agreement, the following capitalized words and terms shall have the meanings
indicated below:

(a)“Earned Shares” means the Restricted Shares following the lapse of the
Forfeiture Restrictions with respect to such Restricted Shares pursuant to the
terms and conditions of this Agreement and without the prior forfeiture of such
Restricted Shares.

(b)“Securities Act” means the Securities Act of 1933, as amended.

3.Restricted Shares.  The Employee hereby accepts the Restricted Shares when
issued on the terms and conditions set forth herein and in the Plan and agrees
with respect thereto as follows:

(a)Forfeiture Restrictions.  The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered, alienated
or disposed of except as provided herein or in the Plan, and, in the event of
the termination of the Employee’s employment with the Company for any reason
whatsoever, the Employee shall, for no consideration, forfeit and surrender to
the Company all of the Restricted Shares with respect to which the Forfeiture
Restrictions (as defined below) have not lapsed in accordance with Section 3(b)
as of the date of such termination.  The prohibition against transfer and the
obligation to forfeit and surrender the Restricted Shares to the Company upon
termination of employment as provided in the immediately preceding sentence are
herein referred to as the “Forfeiture Restrictions.”  The Forfeiture
Restrictions shall be binding upon and enforceable against any transferee of the
Restricted Shares.

(b)Lapse of Forfeiture Restrictions.  Provided that the Employee remains
continuously employed by the Company from the Date of Grant through the
applicable vesting date(s) set forth in the following schedule, the Forfeiture
Restrictions shall lapse with respect to a percentage of the Restricted Shares
determined in accordance with the following schedule:





--------------------------------------------------------------------------------

 

Vesting Date

Percentage of Total Number of Restricted Shares as to which the Forfeiture
Restrictions Lapse

 

 

 

 

 

 

 

 

If the Employee’s employment with the Company terminates, then, regardless of
the reason for such termination, the Restricted Shares with respect to which the
Forfeiture Restrictions have not lapsed as of the date of termination in
accordance with the preceding provisions of this Section 3(b) shall be forfeited
and surrendered to the Company for no consideration as of the date of the
termination of the Employee’s employment with the Company.

(c)Certificates.  A certificate evidencing the Restricted Shares shall be issued
by the Company in the Employee’s name, pursuant to which the Employee shall have
all of the rights of a stockholder of the Company with respect to the Restricted
Shares, including voting rights and the right to receive dividends and other
distributions; provided, however, that dividends and other distributions shall
be subject to the Forfeiture Restrictions as described in Section 3(e)
below.  Notwithstanding the foregoing, the Company may, in its discretion, elect
to complete the delivery of the Restricted Shares by means of electronic,
book-entry statement, rather than physical share certificates.  The Employee may
not sell, transfer, pledge, exchange, hypothecate or otherwise dispose of the
Restricted Shares until the Forfeiture Restrictions have lapsed, and the
Employee’s breach of the terms of this Agreement shall result in a forfeiture of
the Restricted Shares without consideration.  The certificate, if any,
evidencing the Restricted Shares shall be delivered upon issuance to the
Secretary of the Company or to such other depository as may be designated by the
Committee as a depository for safekeeping until the forfeiture of such
Restricted Shares occurs or the Forfeiture Restrictions lapse and the Restricted
Shares become Earned Shares pursuant to the terms of the Plan and this
Agreement.  At the Company’s request, the Employee shall deliver to the Company
a stock power, endorsed in blank, relating to the Restricted Shares.  Upon the
lapse of the Forfeiture Restrictions without forfeiture, the Company shall cause
a new certificate or certificates to be issued without legend (except for any
legend required pursuant to applicable securities laws or any other agreement to
which the Employee is a party) in the name of the Employee in exchange for the
certificate evidencing the Restricted Shares or, as may be the case, the Company
shall issue appropriate instructions to the transfer agent in the case of the
Company’s use of the electronic, book-entry method.

(d)Corporate Acts.  The existence of the Restricted Shares shall not affect in
any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger,
consolidation or other business combination of the Company, any issue of debt or
equity securities, the dissolution or liquidation of the Company or any sale,
lease, exchange or other disposition of all or any part of its assets or
business or any other corporate act or proceeding.  The prohibitions of

2

--------------------------------------------------------------------------------

 

Section 3(a) hereof shall not apply to the transfer of the Restricted Shares
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapse of such Forfeiture
Restrictions applicable to the original Restricted Shares for all purposes of
this Agreement, and the certificates, if any, representing such stock,
securities or other property shall be legended to reflect such restrictions.

(e)Dividends and Other Distributions.  Dividends and other distributions that
are paid or distributed with respect to a Restricted Share (whether in the form
of shares of Common Stock or other property (including cash)) (referred to
herein as “Distributions”) shall be subject to the transfer restrictions and the
risk of forfeiture applicable to the related Restricted Share and shall be held
by the Company or other depository as may be designated by the Committee as a
depository for safekeeping.  If the Restricted Share to which such Distributions
relate is forfeited to the Company, then such Distributions shall be forfeited
to the Company at the same time such Restricted Share is so forfeited.  If the
Restricted Share to which such Distributions relate becomes vested, then such
Distributions shall be paid and distributed to the Employee as soon as
administratively feasible after such Restricted Share becomes vested (but in no
event later than March 15 of the calendar year following the calendar year in
which such vesting occurs).  Distributions paid or distributed in the form of
securities with respect to Restricted Shares shall bear such legends, if any, as
may be determined by the Committee to reflect the terms and conditions of this
Agreement and to comply with applicable securities laws.

4.Withholding of Tax.  To the extent that the receipt of the Restricted Shares
or Distributions or the lapse of any Forfeiture Restrictions results in
compensation income or wages to the Employee for federal, state, local and/or
foreign tax purposes, the Employee shall deliver to the Company or to any
Affiliate nominated by the Company at the time of such receipt or lapse, as the
case may be, such amount of money or, if permitted by the Committee in its sole
discretion, such number of shares of Common Stock as the Company or any
Affiliate nominated by the Company may require to meet its obligation under
applicable tax or social security laws or regulations, and if the Employee fails
to do so, the Company and its Affiliates are authorized to withhold, or cause to
be withheld, from any cash or stock remuneration (including withholding any of
the Restricted Shares or Earned Shares distributable to the Employee under this
Agreement) then or thereafter payable to the Employee an amount equal to any tax
or social security required to be withheld by reason of such resulting
compensation income or wages, and to take such other action as may be necessary
in the opinion of the Company to satisfy such withholding obligation.  If Common
Stock is used to pay all or part of such withholding tax obligation, the Fair
Market Value of the Common Shares surrendered, withheld or reduced shall be
determined as of the date of surrender, withholding or reduction and the maximum
number of shares of Common Stock which may be withheld, surrendered or reduced
shall be the number of shares of Common Stock which have a Fair Market Value on
the date of surrender, withholding, or reduction equal to the aggregate amount
of such tax liabilities determined based on the greatest withholding rates for
federal, state, foreign and/or local tax purposes, including payroll taxes, that
may be utilized (and which may be limited to flat rate withholding) without
creating adverse accounting, tax or other consequences to the Company or any of
its Affiliates, as

3

--------------------------------------------------------------------------------

 

determined by the Committee in its sole discretion.  The Employee acknowledges
and agrees that none of the Board, the Committee, the Company or any of its
Affiliates have made any representation or warranty as to the tax consequences
to the Employee as a result of the receipt of the Restricted Shares or
Distributions, the lapse of any Forfeiture Restrictions or the forfeiture of any
of the Restricted Shares pursuant to this Agreement.  The Employee represents
that the Employee is in no manner relying on the Board, the Committee, the
Company or any of its Affiliates or any of their respective managers, directors,
officers, employees or authorized representatives (including, attorneys,
accountants, consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences.  The
Employee represents that the Employee has consulted with any tax consultants
that the Employee deems advisable in connection with the issuance of the
Restricted Shares.

5.Compliance with Applicable Law.  Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Common Stock (including
Restricted Shares) will be subject to compliance with all requirements of
applicable law with respect to such securities and with the requirements of any
stock exchange or market system upon which the Common Stock may then be
listed.  No shares of Common Stock will be issued hereunder if such issuance
would constitute a violation of any applicable law or regulation or the
requirements of any stock exchange or market system upon which the Common Stock
may then be listed.  In addition, shares of Common Stock will not be issued
hereunder unless (a) a registration statement under the Securities Act is in
effect at the time of such issuance with respect to the shares to be issued or
(b) in the opinion of legal counsel to the Company, the shares to be issued are
permitted to be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act.  The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary for the lawful
issuance and sale of any shares of Common Stock (including Restricted Shares)
hereunder will relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority has not been
obtained.  As a condition to any issuance hereunder, the Company may require the
Employee to satisfy any requirements that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company. The Employee agrees to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable law.

In addition, the Employee agrees that (i) the certificates, if any, representing
the Restricted Shares and Earned Shares may bear such legend or legends as the
Committee deems appropriate in order to reflect the Forfeiture Restrictions and
to assure compliance with the terms and provisions of this Agreement, the Plan
and applicable law, (ii) the Company may refuse to register the transfer of the
Restricted Shares or Earned Shares on the stock transfer records of the Company
if such proposed transfer would constitute a violation of the Forfeiture
Restrictions or of applicable law, and (iii) the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Restricted Shares.  

6.Employment Relationship.  For purposes of this Agreement, the Employee shall
be considered to be in the employment of the Company as long as the Employee
remains an employee of any of the Company, an Affiliate, or a corporation or
other entity, or a parent or

4

--------------------------------------------------------------------------------

 

subsidiary of such corporation or other entity assuming or substituting a new
restricted stock award for the Restricted Shares.  Without limiting the scope of
the preceding sentence, it is specifically provided that the Employee shall be
considered to have terminated employment with the Company at the time such
entity or other organization that employs the Employee ceases to be considered
an Affiliate within the meaning of that term as provided in the Plan such that,
immediately following the termination of such “Affiliate” status, the Employee
is no longer employed by the Company or any of its Affiliates.  Nothing in the
adoption of the Plan, nor the award of the Restricted Shares thereunder pursuant
to this Agreement, shall confer upon the Employee the right to continued
employment by the Company or any such Affiliate, or any other entity, or affect
in any way the right of the Employee or the Company or any such Affiliate, or
any other entity to terminate the Employee’s employment at any time.  Unless
otherwise provided in a written employment agreement or by applicable law, the
Employee’s employment by the Company or any such Affiliate or other entity shall
be on an at-will basis, and the employment relationship may be terminated at any
time by either the Employee or the Company or any such Affiliate or other entity
for any reason whatsoever, with or without cause or notice.  Any question as to
whether and when there has been a termination of the Employee’s employment with
the Company or any such Affiliate or other entity, and the cause of such
termination, shall be determined by the Committee, and its determination shall
be final and binding on all parties.

7.Confidentiality, Competition and Non-Solicitation.  The Employee expressly
acknowledges and agrees that the Restricted Shares granted hereunder link the
Employee’s interests to the Company’s long-term business interests and, in
accepting the Restricted Shares granted herein, the Employee expressly agrees to
be bound by the confidentiality, non-competition and non-solicitation covenants
set forth in Exhibit A attached hereto, and the Employee expressly acknowledges
and affirms that the Restricted Shares would not be granted to the Employee if
the Employee had not agreed to be bound by such covenants.

8.Headings; References; Interpretation.  All Section headings in this Agreement
are for convenience only and shall not be deemed to control or affect the
meaning or construction of any of the provisions hereof.  The words “hereof,”
“herein” and “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole, including Exhibit A
attached hereto, and not to any particular provision of this Agreement.  All
references herein to Sections and Exhibit A shall, unless the context requires a
different construction, be deemed to be references to the Sections of this
Agreement and Exhibit A attached hereto.  The word “or” as used herein is not
exclusive and is deemed to have the meaning “and/or.”  Any and all Exhibits
referred to in this Agreement are, by such reference, incorporated herein and
made a part hereof for all purposes.  All references to “including” shall be
construed as meaning “including without limitation.”  Unless the context
requires otherwise, all references herein to a law, agreement, instrument or
other document shall be deemed to refer to such law, agreement, instrument or
other document as amended, supplemented, modified and restated from time to time
to the extent permitted by the provisions thereof.  All references to “dollars”
or “$” in this Agreement refer to United States dollars.  Whenever the context
may require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa.  Neither this Agreement nor any uncertainty
or ambiguity herein shall be construed or resolved against any party hereto,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been

5

--------------------------------------------------------------------------------

 

reviewed by each of the parties hereto and shall be construed and interpreted
according to the ordinary meaning of the words used so as to fairly accomplish
the purposes and intentions of the parties hereto.

9.Notices.  Any notices or other communications provided for in this Agreement
shall be in writing.  In the case of the Employee, such notices or
communications shall be effectively delivered if hand delivered to the Employee
at the Employee’s principal place of employment or if sent by certified mail,
return receipt requested, to the Employee at the Employee’s last known address
on file with the Company.  In the case of the Company, such notices or
communications shall be effectively delivered if sent by certified mail, return
receipt requested, to the Company at its principal executive offices.

10.Binding Effect; Survival.  This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under the Employee.  The provisions of Section  5 shall survive the lapse of the
Forfeiture Restrictions.

11.Entire Agreement; Amendment.  This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Restricted Shares granted hereby; provided¸ however,
that: (i) the terms of this Agreement shall not modify (and shall be subject to
the terms and conditions of) any employment or severance agreement between the
Company (or an Affiliate or other entity) and the Employee in effect as of the
date a determination is to be made under this Agreement; (ii) the terms of
Exhibit A are in addition to and complement (and do not replace or supersede)
all other agreements and obligations between the Company (or an Affiliate) and
the Employee with respect to confidentiality, non-disclosure, non-competition or
non-solicitation; and (iii) if the Employee has entered into any written
agreement with the Company, Nine Energy Service, LLC or any other Affiliate
regarding the arbitration of disputes (such agreement, an “Arbitration
Agreement”), then this Agreement shall be subject to the dispute resolution
procedures set forth in the Arbitration Agreement.  Without limiting the scope
of the preceding sentence, except as provided therein, all prior understandings
and agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect.  The
Committee may, in its sole discretion, amend this Agreement from time to time in
any manner that is not inconsistent with the Plan; provided, however, that
except as otherwise provided in the Plan or this Agreement, any such amendment
that materially reduces the rights of the Employee shall be effective only if it
is in writing and signed by both the Employee and an authorized officer of the
Company.

12.Clawback.  Notwithstanding any provision in this Agreement or the Plan to the
contrary, to the extent required by (i) applicable law, including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any Securities and Exchange Commission rule or any
applicable securities exchange listing standards and/or (ii) any policy that may
be adopted or amended by the Board or the Committee from time to time, all
shares of Common Stock issued hereunder shall be subject to forfeiture,
repurchase, recoupment and/or cancellation to the extent necessary to comply
with such law(s) and/or policy.

6

--------------------------------------------------------------------------------

 

13.Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

[Signatures on the following page.]




7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.

 

NINE ENERGY SERVICE, INC.

 

 

 

 

 

 

By:

 

 

 

 

Ann G. Fox

 

 

President and Chief Executive Officer

 

 

 

 

 

 

EMPLOYEE

 

 

 

SPOUSAL CONSENT

The Employee’s spouse, if any, is fully aware of, understands and fully consents
and agrees to the provisions of this Agreement and its binding effect upon any
marital or community property interests he/she may now or hereafter own, and
agrees that the termination of his/her and the Employee’s marital relationship
for any reason shall not have the effect of removing any of the Restricted
Shares or Earned Shares otherwise subject to this Agreement from coverage
hereunder and that his/her awareness, understanding, consent and agreement are
evidenced by his/her signature below.

 

Signature of Spouse

 

 

 

Printed Name of Spouse

 

 

 

8

--------------------------------------------------------------------------------

 

Exhibit A

Confidentiality, Non-Solicitation and Non-Competition covenants

1.Definitions.  As used in this Exhibit A, the following terms shall have the
meanings set forth in this Section 1.  Capitalized terms used herein and not
defined in this Section 1 shall have the meanings set forth in the Restricted
Stock Agreement to which this Exhibit A is attached (the “Restricted Stock
Agreement”).

(a)“Business” means: (i) for the period of time in which the Employee is
employed by any member of the Company Group, the provision and sale of the
products and services provided by the Company Group during such period and other
products and services that are functionally equivalent to the foregoing; and
(ii) for the period of time within the Prohibited Period in which the Employee
is not employed by any member of the Company Group, the provision and sale of
the products and services that were provided by  the Company Group during the
12-month period prior to the date on which the Employee ceased to be employed by
any member of the Company Group and other products and services that are
functionally equivalent to the foregoing.  The Business includes for purposes of
both clauses (i) and (ii): (A) the provision of equipment and services used in
the completion of wells for the production of oil and natural gas (including
cementing, wireline and coiled tubing services), and (B) the provision of
production enhancement and well workover services and the sale or rental of
equipment relating thereto in connection with the production of oil and natural
gas.

(b)“Company Group” means, collectively, the Company and each of its direct and
indirect subsidiaries and other Affiliates: (i) that employs or engages the
Employee; or (ii) about which the Employee obtains Confidential Information.

(c)“Competing Business” means any business, individual, partnership, firm,
corporation or other entity (other than any member of the Company Group) that
engages in, or is preparing to engage in, the Business in the Restricted Area.

(d)“Confidential Information” means any and all confidential or proprietary
information and materials, as well as all trade secrets, belonging to the
Company or any other member of the Company Group. Confidential Information
includes, regardless of whether such information or materials are expressly
identified or marked as confidential or proprietary, and whether or not
patentable: (i) technical information and materials of the Company or another
member of the Company Group; (ii) business information and materials of any
member of the Company Group (including all such information relating to
corporate opportunities, strategies, business plans, product specifications,
compositions, manufacturing and distribution methods and processes, research,
financial and sales data, pricing terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer’s organizations or within the
organization of acquisition prospects, or production, marketing and
merchandising techniques, prospective names and marks); (iii) any information or
material that gives any member of the Company Group an advantage with respect to
its competitors by virtue of not being known by those competitors; and (iv)
other valuable, confidential information and materials or trade secrets of the
Company or

 

Exhibit A-1

--------------------------------------------------------------------------------

 

any other member of the Company Group.  Notwithstanding the foregoing,
Confidential Information shall not include information that (A) is already
properly in the public domain or enters the public domain with the express
consent of the Company or another member of the Company Group, or (B) is
intentionally made available by the Company or another member of the Company
Group to third parties without any expectation of confidentiality.

(e)“Governmental Authorities” means any governmental or regulatory agency,
entity, or official(s).

(f)“Prohibited Period” means the definition of “Prohibited Period” (or a similar
term) used in the Employee’s employment agreement, or, if the Employee does not
have an employment agreement that defines “Prohibited Period” (or a similar
term), then Prohibited Period means the period during which the Employee is
employed by any member of the Company Group and a period of 12 months following
the date that the Employee is no longer employed by any member of the Company
Group.

(g)“Restricted Area” means the geographic areas set forth on Appendix A hereto
and any other geographic area within a 100-mile radius of any other location
where any member of the Company Group conducts or has material plans to conduct
the Business and the Employee has direct or indirect responsibilities for, or
Confidential Information about, such Business.

2.Protection of Confidential Information.  

(a)In the course of the Employee’s employment or engagement with the Company or
the other members of the Company Group, the Employee will be provided with, and
will have access to, Confidential Information.  The Employee acknowledges that
Confidential Information has been and will be developed or acquired by the
Company or other members of the Company Group through the expenditure of
substantial time, effort and money and provides the Company or other members of
the Company Group with an advantage over competitors who do not know or use such
Confidential Information.  

(b)The Employee agrees to preserve and protect the confidentiality of all
Confidential Information.  The Employee promises that the Employee will not, at
any time during or after the period that the Employee is employed or engaged by
any member of the Company Group, make any unauthorized disclosure of,
Confidential Information, or make any use thereof, except, in each case, in the
carrying out of the Employee’s responsibilities to a member of the Company
Group.  

(c)Notwithstanding the foregoing, the Employee shall have no obligation
hereunder to keep confidential any Confidential Information if and to the extent
disclosure thereof is specifically required by law. Further, nothing in this
Exhibit A shall prohibit or restrict the Employee from lawfully (i) initiating
communications directly with, cooperating with, providing information to,
causing information to be provided to, or otherwise assisting in an
investigation by any Governmental Authorities regarding a possible violation of
any law; (ii) responding to any inquiry or legal process directed to the
Employee individually from any such Governmental Authorities; (iii) testifying,
participating or otherwise assisting in an action or proceeding by any such
Governmental Authorities relating to a possible violation of law; or

 

Exhibit A-2

--------------------------------------------------------------------------------

 

(iv) making any other disclosures that are protected under the whistleblower
provisions of any applicable law.  Additionally, pursuant to the federal Defend
Trade Secrets Act of 2016, the Employee shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (A) is made (x) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and
(y) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made to the Employee’s attorney in relation to a lawsuit for
retaliation against the Employee for reporting a suspected violation of law; or
(iii) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  Nothing in this Agreement
require the Employee to obtain prior authorization from any member of the
Company Group before engaging in any conduct described in this Section 2, or to
notify any member of the Company Group that the Employee has engaged in any such
conduct.  

3.Non-Competition And Non-Solicitation.  The Employee and the Company agree to
the provisions of this Section 3 as a condition of, and as an express incentive
for the Company to enter into, the Restricted Stock Agreement and to issue the
Restricted Shares thereunder.  The Employee expressly acknowledges and agrees
that the issuance of the Restricted Shares creates an additional incentive for
the Employee to increase the value of the Company’s interests that are worthy of
protection through the non-competition and non-solicitation provisions of this
Section 3.  The Employee further acknowledges that the issuance of the
Restricted Shares further aligns the Employee’s interests with the Company’s and
the other Company Group members’ long-term business interests, and that the
restrictions set forth in this Section 3 are reasonably related to the Company’s
and the other Company Group members’ interest in protecting its goodwill.  In
addition, the Employee acknowledges that the restrictions that the Employee
agrees to herein are necessary to protect the Company’s and the other Company
Group members’ additional legitimate business interests, including the
protection of the Confidential Information.  The Employee and the Company agree
that the non-competition and non-solicitation provisions of this Section 3 are a
material inducement for the Company to issue the Restricted Shares and for the
Employee to receive, and to be provided access to, Confidential Information in
the course of the Employee’s employment.  

(a)The Employee expressly covenants and agrees that, during the Prohibited
Period, the Employee will not, directly or indirectly:

(i)Carry on or engage in any business that is competitive with, or similar to,
that of any member of the Company Group in the Restricted Area.  Accordingly,
the Employee covenants and agrees that the Employee will not, directly or
indirectly, own, manage, operate, join, become an employee of, partner in, owner
or member of (or an independent contractor to), control or participate in, be
connected with or otherwise be affiliated with any business, individual,
partnership, firm, corporation or other entity which constitutes a Competing
Business in the Restricted Area, as the Employee expressly agrees that each of
the foregoing activities would represent carrying on or engaging in a business
similar to (or the same as) a member of the Company Group, as prohibited by this
Section 3(a)(i); provided, however, that this Section 3(a)(i) will not prevent
the Employee from being affiliated with a diversified entity that is a Competing
Business, so long as: (A) the Employee’s responsibilities for and with respect
to such entity do not directly or indirectly involve the Business; and (B) the
Employee does not violate any of the terms of Section 2 above in the course of
such affiliation;  

 

Exhibit A-3

--------------------------------------------------------------------------------

 

(ii)Solicit, canvass, approach, encourage, entice or induce: (A) any employee
of, or individual acting as a consultant to, any member of the Company Group to
terminate his or her employment or engagement with any member of the Company
Group; or (B) any customer or supplier of any member of the Company Group to
cease or lessen such customer’s or supplier’s business with the Company Group.

(iii)Notwithstanding the foregoing, during the portion of the Prohibited Period
that follows the date on which the Employee is no longer employed by any member
of the Company Group, the above-referenced limitations in Sections 3(a)(i)
and 3(a)(ii)(B) shall not apply in those portions of the Restricted Area located
within the State of Oklahoma.  Instead, the Employee agrees that, during such
period, the restrictions on the Employee’s activities within those portions of
the Restricted Area located within the State of Oklahoma (in addition to those
restrictions set forth in Section 3(a)(ii)(A) and Section 2 above) shall be as
follows: during the Prohibited Period, the Employee will not directly or
indirectly solicit the sale of goods, services, or a combination of goods and
services from the established customers of the Company or any other member of
the Company Group.

(b)Notwithstanding the restrictions contained in Section 3(a)(i), the Employee
may own an aggregate of not more than 5% of the outstanding stock or other
equity security of any class of any publicly traded entity that is a Competing
Business, if such stock or other equity security is listed on a national
securities exchange or regularly traded in the over-the-counter market by a
member of a national securities exchange, without violating the provisions of
Section 3(a)(i), provided that neither the Employee nor any of the Employee’s
affiliates have the power, directly or indirectly, to control or direct the
management or affairs of any such publicly traded entity and they are not
otherwise involved in the management of such publicly traded entity.

(c)The Employee and the Company agree and acknowledge that the limitations as to
time, geographical area and scope of activity to be restrained as set forth
above are reasonable in all respects and do not impose any greater restraint
than is necessary to protect the legitimate business interests of the Company
Group.  The Employee represents that the Employee has read and understands, and
agrees to be bound by, the terms of this Exhibit A.  The Employee understands
that the foregoing restrictions may limit the Employee’s ability to engage in
certain businesses anywhere in the Restricted Area during the Prohibited Period,
but acknowledges that the Employee will receive sufficient consideration to
justify such restriction and that the Employee’s skills are such that the
Employee can be gainfully employed in non-competitive employment, and that the
agreement not to compete will not prevent the Employee from earning a
living.  Nevertheless, if any of the aforesaid restrictions are found by a court
or arbitrator of competent jurisdiction to be unreasonable, or overly broad as
to geographic area or time, or otherwise unenforceable, the parties intend for
the restrictions herein set forth to be modified by the court or arbitrator
making such determination so as to be reasonable and enforceable and, as so
modified, to be fully enforced.  By agreeing to this contractual modification
prospectively at this time, the Company and the Employee intend to make this
Exhibit A enforceable under the law or laws of all applicable jurisdictions so
that the entire agreement not to compete and this Exhibit A as prospectively
modified shall remain in full force and effect and shall not be rendered void or
illegal.  

 

Exhibit A-4

--------------------------------------------------------------------------------

 

4.Right to Injunction.  The Employee acknowledges that the Employee’s violation
or threatened or attempted violation of the covenants contained in this Exhibit
A will cause irreparable harm to the Company Group and that money damages would
not be a sufficient remedy for any breach of these covenants.  The Employee
agrees that the Company and the other members of the Company Group shall be
entitled as a matter of right to seek specific performance of the covenants in
this Exhibit A, including entry of an ex parte temporary restraining order in
state or federal court, preliminary and permanent injunctive relief against
activities in violation of this Exhibit A, or both, or other appropriate
judicial remedy, writ or order, in any court of competent jurisdiction,
restraining any violation or further violation of such agreements by the
Employee or others acting on the Employee’s behalf, without any showing of
irreparable harm and without any showing that the Company does not have an
adequate remedy at law.  Such remedies shall be in addition to all other
remedies available to the Company and the other members of the Company Group, at
law and equity.

5.Miscellaneous.

(a)Severability.  If any term, provision, covenant or condition of this Exhibit
A (or any part thereof) is held by a court of competent jurisdiction to be
illegal, invalid, unenforceable or void, the validity and enforceability of the
remainder of this Exhibit A (and parts thereof) shall not in any way be
affected, impaired or invalidated.

(b)Survival.  The Employee’s obligations under this Exhibit A shall survive the
date that the Employee is no longer employed or engaged by any member of the
Company Group, regardless of the reason that such relationship ends.  

(c)Restricted Stock Agreement.  This Exhibit A shall be subject to the
provisions of Sections 6, 8, 9, 10, 11 and 13 of the Restricted Stock Agreement,
which provisions are hereby incorporated by reference as a part of this Exhibit
A.  

(d)Third Party Beneficiaries.  Each member of the Company Group that is not a
signatory hereto shall be a third party beneficiary of the Employee’s
representations, commitments, covenants, and obligations under this Exhibit A
and shall have the right to enforce this Exhibit A as if a party hereto.  

 

[Remainder of Page Intentionally Blank]

 

Exhibit A-5

--------------------------------------------------------------------------------

 

APPENDIX A

 

RESTRICTED AREA

The following States: Colorado, Montana, New Mexico, Ohio, Oklahoma,
Pennsylvania, Tennessee, Texas, West Virginia and Wyoming

Appendix A

